Citation Nr: 1548479	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 percent for the orthopedic manifestations of the service-connected cervical spine disability.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to an effective date earlier than April 20, 2012, for the grant of a 50 percent evaluation for the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than November 23, 2009, for the grant of an increased evaluation for the service-connected cervical spine disability.

6.  Entitlement to an effective date earlier than June 11, 2008, for the grant of to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1967 to September 1975, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that, in part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation; denied an evaluation in excess of 20 percent for the cervical spine disability; denied service connection for a left hand disorder and a left leg disorder; and denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  A subsequent rating decision, issued in November 2012, increased the Veteran's disability rating for PTSD to 50 percent, effective April 20, 2012; increased the cervical spine evaluation to 30 percent, effective November 23, 2009; and granted TDIU, effective April 20, 2012.

The Board notes that a temporary total rating was assigned to the cervical spine disability from November 23, 2009, to December 31, 2009, under the provisions of 38 C.F.R. § 4.30.  This period will not need to be addressed because a rating higher than 100 percent is not assignable.

The Board also notes that service connection for the neurological manifestations of the service-connected cervical spine disability was granted in a rating decision issued in March 2014.  This grant made the Veteran's claim of entitlement to service connection for a left hand disorder moot.  

Also, in that March 2014 rating decision, separate evaluations of 30 percent and 20 percent, respectively, were assigned for the neurological manifestations of the cervical spine disability radiating into the left and right upper extremities, but the Veteran did not appeal those evaluations.  Therefore, the cervical spine increased rating on appeal is as listed on the title page.

In January 2013, the Veteran's notice of disagreement (NOD) in relation to the assigned effective dates for the 50 percent PTSD rating, the 30 percent cervical spine rating and the TDIU was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in January 2013.  Therefore those three claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The issue of entitlement to headaches secondary to the service-connected cervical spine disability has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for the cervical spine disability, entitlement to service connection for a left leg disorder and entitlement to earlier effective dates are addressed in the REMAND portion of the decision below and those issues are REMANDED to the AOJ.


FINDING OF FACT

In February 2014, the appellant withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 50 percent the service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 50 percent for the service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In February 2014, the appellant submitted a written statement in which he withdrew his appeal for his claim of entitlement to a disability rating in excess of 50 percent for the service-connected PTSD.  Therefore, the appeal for that PTSD increased rating claim was withdrawn.  See 38 C.F.R. § 20.204. 

As the appellant has withdrawn his appeal as to the issue of entitlement to a disability evaluation in excess of 50 percent for the service-connected PTSD, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to an increased evaluation in excess of 50 percent for PTSD.  

Therefore, the issue of entitlement to an increased evaluation in excess of 50 percent for the service-connected PTSD is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 50 percent for the service-connected PTSD is dismissed.


REMAND

In his January 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that he did not want any hearing before a Veterans Law Judge.  However, the Veteran also stated that he wanted a local hearing before RO personnel.  But a local hearing was never conducted.  In view of the foregoing, the issues of entitlement to an increased evaluation for the orthopedic manifestations of the cervical spine disability and entitlement to service connection for a left leg disorder must be remanded so that the Veteran can be scheduled for an RO hearing on those two issues.  See 38 C.F.R. § 20.704. 

In addition, the Veteran submitted a timely NOD, in January 2013, in disagreement with the RO's determination regarding the effective dates for the grants of increased evaluations for the service-connected PTSD and cervical spine disabilities, as well as the effective date assigned to the TDIU.  While the RO subsequently issued a rating decision, in March 2014, in which the effective date for TDIU was changed to June 11, 2008, the appellant stated in his NOD that he had had these problems his whole adult life and that he believed VA should pay him back to the very first time he had a claim.  In the alternative, he argued that he was entitled to effective dates in April or May of 2008.  Because the RO did not subsequently issue an SOC addressing those three earlier effective date issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Schedule the Veteran for a hearing at his RO before a local hearing officer on the issues of entitlement to an increased evaluation for the orthopedic manifestations of the cervical spine disability and entitlement to service connection for a left leg disorder.  Notify the Veteran and his representative of the date, time, and place of such an RO hearing by letters mailed to their respective current addresses of record.  

All correspondence pertaining to this matter must be associated with the claims file.

2.  Examine the Veteran's claims of entitlement to earlier effective dates for the grants of a 50 percent evaluation for PTSD; a 30 percent evaluation for the orthopedic manifestations the cervical spine disability; and TDIU.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless each matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should any one of these earlier effective date issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


